Citation Nr: 1230440	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel





INTRODUCTION

The Veteran had active duty service from May 1984 to November 1984 and from November 2005 to March 2007.  He had additional periods of inactive duty for training (IDT) and active duty for training (ACDUTRA) with the Wisconsin National Guard.  Such periods of ACDUTRA included the dates on which injuries were documented to the low back, in December 1994 and May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Milwaukee, Wisconsin, that denied the claims on appeal.

The Veteran also appealed a denial of service connection for posttraumatic stress disorder (PTSD).  In an April 2009 decision, the RO awarded service connection for PTSD.  As this rating action results in a full grant of the benefit sought, this issue is no longer before the Board.     

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.   


FINDINGS OF FACT

1.  The Veteran had degenerative arthritis of the lumbar spine prior to entrance into active service.

2.  The Veteran had an aggravation of his preexisting lumbar spine disability during service and the medical evidence is at least in equipoise as to whether a permanent increase in disability occurred beyond the natural progress of the disease. 

3.  The Veteran had degenerative arthritis of the cervical spine and cervical myofascial syndrome prior to entrance into active service.

4.  The Veteran had an aggravation of his preexisting cervical spine disability during service and the medical evidence is at least in equipoise as to whether a permanent increase in disability occurred beyond the natural progress of the disease. 


CONCLUSIONS OF LAW

1.  A lumbar spine disability was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

2.  A cervical spine disability was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection, they are substantiated, and there are no further VCAA duties at issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Laws and regulations governing service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Generally, a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted at entrance into service.  38 C.F.R. § 3.304(b).  However, the presumption of soundness does not apply to periods of service where an induction examination is not of record.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe, 7 Vet. App. at 245 (1994); Bagby, 1 Vet. App. at 227 (1991)).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) "that such worsening was beyond the natural progression of the disease."  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010). 

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In claims for aggravation, a Veteran has the burden of showing that there was an increase in disability unless the presumption of aggravation under 38 U.S.C.A. § 1153 arises.  See Wagner v. Principi, 370 F.3d 1089, 1096; See also Donnellan, 24 Vet. App. at 171.  

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The term "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d at 1376-77. 

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted for both claimed disabilities, as will be explained in the following discussion.

(i) Lumbar spine disability

Service treatment records show that, while on ACDUTRA in December 1994, the Veteran injured his back while lifting a box.  He was assessed with back strain and was restricted from performing strenuous activities.  The injury was found to have been incurred in the line of duty during National Guard service.  

In an October 1997 statement, the Veteran reported that he injured his low back in December 1994 while lifting an Air Force pallet.  He stated that he continued to experience back pain over the past year.  He did not seek medical attention, but used over the counter medication for pain relief.  

VA lumbar spine X-rays taken in June 1998 were within normal limits.  However, X-rays studies dated in May 2002 included findings of degenerative changes.  

In May 2004, during another period of ACDUTRA with the National Guard, the Veteran reinjured his back.  He reported that he strained his back while disassembling a tent.  Shortly after the injury, he experienced significantly diminished mobility.  He reported having a prior back injury, but denied any chronic back problems.  The examiner diagnosed back strain and restricted the Veteran to light duty.  

During the Veteran's deployment, he sought medical attention for complaints of sore throat and generalized joint pain, which included his low back.  The joint pain had been present for two weeks, but the Veteran could not recall any specific trauma.  The examiner assessed mechanical low back pain.  He recommended core strengthening exercises.

An individual sick slip taken in December 2006 showed that the Veteran had low back pain and left leg pain from a fall.  He later described having back pain from heavy lifting activities several months earlier.    

In his post-deployment health assessment questionnaire, the Veteran reported having back pain.  He expressed concern about his continuing low back pain and received an orthopedic referral.   

In March 2007, the Veteran had a VA general medical examination for separation.  He reported having back pain in late April or early May 2006.  It started when he was moving a 75 pound tote bag.  The pain improved, but he continued to have discomfort.  His back symptoms were aggravated by heavy lifting activities.  He noted two prior low back injuries while working for the National Guard.  However, he recalled that the back pain from these injuries was more manageable and believed his back pain had noticeably increased with the recent injury.  Clinical examination did not show muscle spasm or tenderness.  The examiner noted that the Veteran exhibited a full range of lumbar motion early in the examination, but upon specific examination for his lumbar spine he was limited to 20 degrees flexion with pain and extension to 10 degrees without pain.  X-rays showed mild hypertrophic changes similar to prior findings.  The examiner assessed lumbar degenerative joint disease.  

VA primary care records dated in July 2007 show that the Veteran had increased low back pain.  He correlated the increase in symptoms to lifting activities during his recent deployment.  Clinical examination showed muscle spasm and tenderness in the lumbar spine.  The examiner assessed low back pain consistent with muscular pain and spasms.  He noted that the pain had increased during the recent deployment.  

In September 2007, the VA examiner provided an addendum.  She concluded that it was likely the Veteran had an aggravation of his back disability on his deployment from carrying heavy gear.  However, since he did not have major trauma, she believed the aggravation was temporary and a natural progression of his preexisting degenerative joint disease.     

In September and October 2007, the Veteran sought medical attention for increasing low back pain.  The examiner recommended physical therapy.  

The Veteran was reexamined by VA in June 2008.  The examiner noted that the Veteran had worked as a warehouse laborer for many years and had job duties involving constant heavy lifting.  The Veteran reported that his increased back pain had not improved since separation.  He denied any additional trauma or injuries other than those previously noted.  Clinical examination showed tenderness of the lumbar spine, but no spasms.  He exhibited a significantly restricted range of motion of the lumbar spine.  X-rays showed slight progression of disc space narrowing as compared to the prior X-ray studies.  

The examiner diagnosed degenerative disc disease of the lumbar spine.  He opined that it was at least as likely as not permanently aggravated beyond the normal progression by injuries or duties performed during the recent deployment.  He noted that degenerative lumbar changes were noted as early as 2000.  He indicated that the current severity of the lumbar spine disability was greater than one would expect for the Veteran's age.  

Another examiner provided an addendum medical opinion in September 2008.  After reciting the relevant treatment history, the examiner expressed the belief that the Veteran's current degenerative changes of the lumbar spine were less likely related to the December 1994 injury.  He reasoned that he could not find evidence suggesting significant low back disabilities prior to the aggravation sustained during the recent deployment.   

Overall, the evidence shows that the Veteran incurred two separate back injuries in the line of duty during National Guard service.  See Service records, dated in December 1994 and May 2004.  However, it is not clear that these injuries resulted in chronic residuals.  Between the initial and second injuries, he was found to have degenerative arthritis of the lumbar spine.  See May 2002 VA X-ray report.  

As an entrance examination is not of record for the Veteran's recent deployment, from November 2005 to March 2007, the presumption of soundness is not for application.  Instead, the normal standard of review applies, and the question is whether it is at least as likely as not that a low back disorder preexisted such service.  Here, the record shows an injury in 1994, and also contains lay evidence of continuing symptoms since that time.  Accordingly, the evidence is at least in equipoise as to whether a chronic low back disorder preexisted service.  Consequently, the issue becomes whether it is at least as likely as not that the Veteran aggravated his preexisting low back disability diagnosed as degenerative changes of the lumbar spine during active service.  See Wagner, 370 F.3d at 1096; 38 C.F.R. §§ 3.303, 3.306.  

During his period of active service from November 2005 to March 2007, service treatment records document complaints of low back pain associated with a fall and with lifting heavy equipment.  The Veteran has provided consistent lay reports that he experienced a significant increase in back pain during his deployment.  The June 2008 VA examiner reported that the Veteran's back pain is greater than would be expected for his preexisting disability.  Although the September 2007 VA examiner characterized the increased back pain during service as temporary, the Board finds the weight of the evidence noted above to undermine her opinion.  An increase in the low back disability has thus been demonstrated.  

Since an increase in the low back disability is shown, the presumption of aggravation under 38 U.S.C.A. § 1153 applies.  VA must show that the increased disability was due to the natural progress of the disease.  See id.  Service treatment records are silent in this regard.  

The Board notes that the Veteran has provided reports of significantly increased back pain that had an onset during his deployment.  Although he is competent to report about these increases in back pain, he has not been shown to possess medical expertise.  He is not competent to provide a medical opinion to determine whether his reports of increased low back pain represent an aggravation beyond the normal course of disease.  38 C.F.R. § 3.159(a).  

In this regard, VA obtained two medical opinions.  The September 2007 VA opinion weighs against the claim.  The examiner rationalized that the Veteran's injuries sustained during service were not major trauma and characterized his treatment for back pain as a temporary and natural progression of the preexisting arthritis.  In contrast, the June 2008 VA examiner expressed a positive opinion.  He believed the weight of the evidence was evenly divided as the Veteran had evidence of preexisting degenerative changes, but he participated in strenuous activities during service and his current complaints of increased back pain had their onset during his deployment.  There is no particular basis to find one opinion more probative than the other.  Overall, there is no basis for finding that the record contains clear and unmistakable evidence showing the increased back pain was the normal course of the preexisting lumbar spine disability.  See Vanerson, 12 Vet. App. 254.  Since there is no clear and unmistakable evidence that the increased back disability shown in service represented the natural progress of the preexisting back disability, service connection on a basis of aggravation is warranted.  38 C.F.R. § 3.306.  

(ii) Cervical spine disability

VA treatment records from December 2004 show complaints of left shoulder pain that spread to the cervical spine.  X-rays of cervical spine reflected mild loss of normal cervical lordosis and very mild degenerative change.  No fracture, dislocation, or subluxation was observed.  The examiner assessed lumbar para-scapular pain that was likely musculoskeletal in origin.  

VA treatment records from May 2005 showed that the Veteran sought medical attention for cervical and shoulder pain.  He reported engaging in significant physical activity at work.   The examiner assessed cervical disc disease due to activity from his usual occupation and National Guard duties.  An MRI study of the cervical spine taken in June 2005 returned grossly negative.  

VA physical therapy notes, dated in June 2005, showed reports of chronic shoulder and neck pain over the past six months.  The Veteran noticed the pain at work.  He described his job duties as involving significant physical activity.  He denied any prior history of neck and shoulder pain.  The examiner assessed lower cervical and upper trapezius pain consistent with myofasical trigger point restriction.  He did not believe cervical radiculopathy was present.  He noted that the Veteran had repetitive job stress that placed him at risk for poor posture and overuse of muscle groups.  

Service treatment records do not include any complaints or treatment for neck problems.  However, in his February 2007 post-deployment health assessment questionnaire, the Veteran reported shoulder pain and received an orthopedic referral.

The Veteran underwent a VA general medical examination in March 2007.  He reported an onset of neck pain at the same time he had an onset of bilateral shoulder pain.  He denied any prior neck problems.  He attributed his neck problems to wearing armor and lifting heavy equipment.  He gave the same description of pain he provided for his shoulders.  Clinical examination showed bilateral cervical paraspinal muscle tenderness that extended into both trapezius muscles.  Range of motion for the cervical spine showed some diminished movement.  X-rays revealed mild degenerative changes of the C7-T1 facet joints.  The examiner diagnosed myofasical pain syndrome of the cervical spine and trapezius muscles with pain in both arms.  She noted that he had improvement in his myofasical pain syndrome by not working in his usual strenuous occupation.  

In September 2007, the examiner provided an addendum opinion.  She stated that the Veteran had degenerative disease of his cervical spine and it is likely he aggravated it by carrying heavy gear during active service.  She reported that since he did not have major trauma, such aggravation would be temporary and any permanent change would be related to the natural course of the disease.  

The Veteran was afforded another examination in June 2008.  His occupational history as a warehouse laborer was noted.  It was also noted that he continued to have neck pain that had not improved since separation.  He described pain in the upper back at the base of his neck radiating into his shoulders.  He denied any trauma or injuries other than those previously noted.  Clinical examination showed tenderness on the base of the cervical spine.  Range of motion testing showed some limitation of cervical motion and painful movements.  X-rays were negative for trauma.  The examiner diagnosed cervical myofascial pain syndrome and opined that it was at least as likely as not that the disorder was permanently aggravated beyond the normal progression by injuries and duties performed during active service.  The examiner cited reports of heavy lifting activities in service and complaints at separation.  

In September 2008, a different VA examiner provided an addendum medical opinion.  He stated that this disability began prior to service and service treatment records did not show any cervical spine injuries.  He opined that it was not at least as likely as not that cervical myofascial pain syndrome was related to service.  

The record indicates that the Veteran had degenerative cervical arthritis and cervical pain prior to active service.  See VA treatment records from December 2004, May and June 2005.  The increased cervical pain was associated with strenuous occupational activity.  An entrance examination is not of record for the Veteran's recent deployment, and thus the presumption of soundness is not for application.  Instead, the normal standard of review applies, and the question is whether it is at least as likely as not that a cervical spine disorder preexisted such service.  Here, the Veteran denied any neck symptomatology prior to 2006, as he indicated in his March 2007 VA examination.  He noted that the neck symptoms arose at the same time as his shoulder problems.  However, the record clearly shows that such symptoms arose in 2004, not 2006.  Moreover, from his statements, it appears that the neck symptoms remained chronic once they first became manifest.  Overall, then, the evidence is at least in equipoise as to whether a neck disability preexisted his tour of active service beginning in November 2005.  Consequently, the issue becomes whether the Veteran aggravated his preexisting neck disability during active service.  See 38 C.F.R. § 3.306.  

As an initial matter, the Board must consider whether there is sufficient evidence of an aggravation during service.  Unlike his back disability, service treatment records do not document treatment for a neck disability.  However, at separation, the Veteran provided reports that he experienced increased neck pain during his deployment.  See March 2007 VA examination report.  He is competent to describe his neck symptoms, and the Board accepts these reports of increased neck pain symptoms as sufficient to show an increase in disability.  Kahana, 24 Vet. App. at 439.  Since an increase in the cervical spine disability is shown, the presumption of aggravation under 38 U.S.C.A. § 1153 applies.  VA must show by clear and unmistakable evidence that the increased disability was due to the natural progress of the disease.  
   
As noted, the Veteran is competent to describe his neck pain.  See id.  However, he has not been shown to possess medical expertise.  Therefore, he is not competent to provide a medical opinion to determine whether his reports of increased neck pain during service represent an aggravation beyond the normal course of disease.  38 C.F.R. § 3.159(a).  

In this regard, there are two negative medical opinions and one positive medical opinion on whether a permanent aggravation occurred beyond the normal course of disease.  The negative opinions expressed by the September 2007 and September 2008 examiners were based on an absence of trauma.  The positive opinion from the June 2008 examiner cited the strenuous activities during service associated with increased complaints of neck pain that had not resolved.  

As noted above, the medical examiners have voiced a difference of opinion as to whether the preexisting neck disorder was aggravated during active service.  As such, there is no clear and unmistakable evidence showing the increased neck pain represented the normal course of the preexisting cervical spine disability.  See Vanerson, 12 Vet. App. 254.  Since there is not clear and unmistakable evidence that the increased neck disability shown in service was part of the natural progress of the preexisting neck disability, service connection on a basis of aggravation is warranted.  38 C.F.R. § 3.306.
 

ORDER

Service connection for a lumbar spine disability is granted.  

Service connection for a cervical spine disability is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


